Citation Nr: 9909767	
Decision Date: 04/08/99    Archive Date: 04/22/99

DOCKET NO.  97-06 945	)	DATE
	)
	)

On appeal from the
decision of the Department of Veterans Affairs Committee on 
Waivers and Compromises of the Regional Office in Newark, New 
Jersey


THE ISSUE

Whether or not the appellant's request for waiver of recovery 
of an overpayment of VA benefits was timely.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from August 1928 to August 
1934, from October 1934 to September 1935, from January 1943 
to November 1945, and from February 1946 to May 1959.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 1996, decision of the 
Committee on Waivers and Compromises (Committee) of the 
Newark, New Jersey, Regional Office (RO) of the VA.  A notice 
of disagreement was received in May 1996.  Thereafter, a 
statement of the case was issued and the substantive appeal 
was received in October 1996.  The veteran is incompetent and 
he has a custodian who is acting on his behalf.


FINDINGS OF FACT

1.	In June 1995, the custodian was given notice that the 
veteran's disability compensation benefits were retroactively 
terminated effective April 1, 1995.  This action resulted in 
an overpayment.  A copy of the notification letter of the 
amount of the overpayment is not of record; however, the 
Committee stated it was in June 1995.   

2.	The application for waiver was received in July 1995, 
which was within the 180 day time limit for requesting a 
waiver.






CONCLUSION OF LAW

The appellant applied for a waiver of recovery of overpayment 
of VA benefits in a timely manner.  38 U.S.C.A. § 5302(a) 
(West 1991); 38 C.F.R. § 1.963(b)(2) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under applicable criteria, a request for waiver of an 
indebtedness shall only be considered if made within 180 days 
following the date of a notice of indebtedness to the debtor.  
The 180-day period may be extended if the individual 
requesting waiver demonstrates, as a result of error by 
either the VA or the postal authorities, or due to other 
circumstances beyond the debtor's control, there was a delay 
in such individual's receipt of the notification of 
indebtedness beyond the time customarily required for 
mailing.  If the debtor does substantiate there was such a 
delay in the receipt of the notice of indebtedness, the 180-
day period shall be computed from the date of the debtor's 
actual receipt of the notice of indebtedness.  38 U.S.C.A. § 
5302(a) (West 1991); 38 C.F.R. § 1.963(b)(2) (1998).

In June 1995, the custodian was given notice that the 
veteran's disability compensation benefits were retroactively 
terminated effective April 1, 1995.  This action resulted in 
an overpayment.  A copy of the notification letter of the 
amount of the overpayment is not of record; however, the 
Committee in its February 1996 decision stated that it was 
sent in June 1995.  In July 1995 a letter was received from 
the custodian where an administrative discharge of the debt 
was requested.  The Board finds that this was an application 
for waiver and, as such, was received well within the 180 day 
time limit for requesting a waiver.

According to the statement of the case, the veteran was first 
notified of the termination action in August 1995, but as 
noted, notification was in June 1995 and an application for 
waiver of the debt was received in July 1995.  Accordingly, 
the Board concludes that the application for a waiver of 
recovery of overpayment of VA benefits was timely.  38 
U.S.C.A. § 5302(a) (West 1991); 38 C.F.R. § 1.963(b)(2) 
(1998).


ORDER

The appeal is granted.




		
	E. M. KRENZER
	Member, Board of Veterans' Appeals


 

